     Case 1:20-cr-00133-NONE-SKO Document 11 Filed 08/10/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00020 JLT
                                                 )
12                     Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                 )
13             vs.                               )
                                                 )
14     ADRIAN PEREZ,                             )
                                                 )
15                     Defendant.                )
                                                 )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the
18    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20    ORDERS:
21            1.      Alekxia Torres is APPOINTED to represent the above defendant in this case
22    effective nunc pro tunc to August 4, 2020. This appointment shall remain in effect until further
23    order of this court.
24
25    IT IS SO ORDERED.
26
          Dated:     August 10, 2020                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
